﻿It is a good omen indeed, and Colombia is very pleased, that the deliberations of this session of the General Assembly should be presided over by so distinguished a person as Mr. Paul Lusaka, one of the most eminent leaders of African unity. From the very beginning, Zambia and Colombia have shared the ideals of independence defended by the United Nations Council for Namibia, so wisely guided by Mr. Lusaka.
219.	We should also like to congratulate Mr. Jorge Illueca, who worked so excellently during the last session of the General Assembly. We agree with him on the ideals of peace which have taken shape in the Contadora Group.
220.	I take this occasion to welcome the State of Brunei Darussalam as a new Member of the United Nations.
221.	I also congratulate the Secretary-General on the report on the work of the Organization which he has presented to the Assembly for consideration, in fulfilment of the guiding role entrusted to him by the Organization.
222.	Only 15 years remain before mankind embarks upon the third millennium of our era. This century has been characterized by sharp confrontations and by wars, but also by the most dynamic technological and cultural progress. Yet, equitable development and peace still elude vast segments of the world.
223.	Many of the political problems we are now experiencing stem from the distribution of power since the Yalta agreements, which established spheres of influence that have often clashed with the national interests of States. This situation still persists—in essentially the same guise—in Europe, Asia, Africa and Latin America.
224.	Indeed, the American continent has not been immune to the effects of this theory of world power. Over the past several decades we have witnessed the imposition of dictatorships against the popular will—totalitarian regimes that have disregarded lawful means of expression. As is well known, the advent of such regimes, of the left or of the right, has invariably been the prelude to constant violations of human and other basic rights.
225.	We must, therefore, establish a policy which will protect mankind from ideological polarization involving violent confrontation. This can be done only by advocating the sound principle of pluralism as the essence of dialogue and as recognition of differences of opinion.
226.	It was that concept which prompted my country, in all good faith, and in co-operation with Mexico, Panama and Venezuela, to strive to prevent open confrontation in Central America and thus avert the social and economic upheaval that would result from a fratricidal war bound to have grave consequences for the stability of our continent.
227.	What we advocate for the region is the promotion of democratic systems, free interplay of political parties, respect for the rights of others, and tolerance as the corner-stone of the political process. This position stems from the fact that by peaceful means we have overcome our temporary differences with our sister States of Latin America. Hence, we cannot believe that armed confrontation or an internationalization of the problems of the region is the way to a brighter future—one which we truly desire—for a continent made up of countries characterized more by similarities than by differences. That is why we ask the nations gathered here to give their political backing and support to the current peace efforts of the Contadora Group.
228.	Twenty days ago, the Foreign Ministers of Mexico, Panama, Venezuela and Colombia submitted Contadora Act on Peace and Co-operation in Central America, the main sections of which emphasize the non-use of force, non-interference in internal affairs and respect for the rights inherent in sovereignty. The Act proclaims the need to restore peace and confidence in the region by means of the right of peoples freely to select the kind of political, economic and social system best suited to their own interests.
229.	To that end, the Contadora Act establishes that no territory shall be utilized for acts which violate the sovereign rights of other States. We advocate the creation, promotion and strengthening of democratic systems by means of efforts at national reconciliation, with a view to achieving lawful popular participation in political agreements.
230.	In that document on peace and development we also advocate the implementation of agreements by means of a relaxation of tension and the promotion of confidence. Hence we have specified the functions of the Verification and Control Commission for Security Matters, composed of four commissioners, representing States known for their impartiality, who will verify the dismantling of foreign military installations. Furthermore, we ask for the immediate withdrawal of the foreign advisers involved in training and in operations. In addition, the signatory countries are requested to abstain from conducting within their territories activities designed to destabilize Governments in the region.
231.	There is now a real possibility of an agreement that will make it possible for the Central American States to tackle their own development problems without internal or external threats of war. We have come before the United Nations in the hope of finding support from the Organization, which was established precisely to preserve peace.
232.	It would be naive to deny that the serious economic problem affecting the entire region of the continent is at the root of the crisis gripping Centra! America. One of the objectives of the meeting to be held at San Jose, Costa Rica, at the end of this week is the convening of the Foreign Ministers of the member countries of the European Economic Community [EEC], Spain and Portugal, together with their counterparts from Costa Rica, El Salvador, Guatemala, Honduras, Nicaragua, Mexico, Panama, Venezuela and Colombia, to discuss possible formulas for direct economic assistance and other forms of co-operation so that this region of Latin America may have better prospects of development.
233.	I cannot let pass this opportunity to commend the attitude adopted by the 10 member countries of the EEC, along with Spain and Portugal, in their desire to participate in a solution based upon the support of all nations of goodwill in the search for genuine political balance and for the diversification of economic opportunities.
234.	The countries members of the Contadora Group, in compliance with the mandate entrusted to them last year, have this afternoon reported to the Secretary-Genera! on the work they have accomplished and on the progress of their talks. We have submitted the revised Contadora Act to be circuited as an official Assembly document. We also intend to inform the Security Council, in compliance with the provisions of its resolutions.
235.	In addition, the Contadora Group will submit a draft resolution for discussion by the General Assembly, thereby complying with the provisions of the resolution adopted by the Assembly at its last session entitled "The situation in Central America: threats to international peace and security and peace initiatives"
236.	Once the Contadora Act, which has met with broad support from the countries of Central America, has been signed, and once we have received the final comments from those Governments, an additional protocol will be opened for signature by all countries. It will reflect in concrete legal terms the unanimous support the international community has given to the Contadora process from its very inception. The adherence of the super-Powers and the industrialized countries to the Act is especially necessary in order that our objectives may be successfully attained. Nor is it superfluous to add that it will be solely and exclusively the political will of the signatory States, free from any interference, that will decide the fate and future of the region.
237.	In this same context of the constant search for peace on all levels, the Government I have the honour to represent here, headed by its President, Belisario Betancur, has embarked with special resolve upon a labour of peace for the benefit of all its citizens.
238.	It is a special characteristic of my country's present Administration that we are practising at home what we preach in the international arena as a solution for Central America. It is fitting that this should be so, since political leaders are often subject to criticism for the lack of consistency that is perceived between what is preached at the international level and the actions that their Governments in fact take.
239.	Colombia is confident that, as the very essence of democracy, dialogue is better suited to national interests than confrontation and unbridled struggle. We have carried out a policy based on "national dialogue" in which our political system has never been threatened, much less our institutions and our legitimately established authorities, which have rightly been praised on all sides.
240.	I should now like to draw the Assembly's attention to one of the issues that is of greatest importance to the international community, namely, foreign debt. At a recent meeting we discussed the difficulties of strengthening the democratic system if the adverse consequences of indebtedness were allowed to persist and if Latin America remained subject to a constant drainage of its resources that are being transferred to the creditor countries and thereby creating effects that are clearly disastrous for employment, production and growth.
241.	The Latin American region, far from having progressed, has in 1983 and thus far this year regressed to 1976 levels. In other words, all the political. financial and social efforts of the past eight years have been in vain. The widely publicized recovery of certain industrialized countries remains confined to their economies. The passage of time has thus confirmed that we were right when we stated in 1981 that recovery in the North would not automatically generate recovery in the South.
242.	We are forced to reflect on the futility of the efforts of the Organization in sponsoring the first and Second United Nations Development Decades, six sessions of the United Nations Conference on Trade and Development, the development of the new international economic order, and the promulgation of the Charter of Economic Rights and Duties of States, which today, given the crisis in the developing world, seem to be mere historic facts.
243.	Latin America now transfers 3 per cent of its gross national product to the developed countries. Over the past three years, this has represented a capital loss of almost $50 billion. How paradoxical this seems when we read the commitments made in the 1960s by which the industrialized countries were to transfer 1 per cent of their gross national product to the developing countries. We have rechanneled and rendered futile the real efforts of eight years and have derogated the political efforts of a quarter of a century.
244.	Hence, and for good reason, on 21 June of this year, 11 Latin American countries met at Cartagena de Indias to consider carefully and effectively the political and material consequences of the heavy burden of a $350 billion indebtedness and in order at the same time to find, for the purpose of individual renegotiations, areas where problems converge and where solutions might be shared, to evaluate them together, not to propose either a unilateral moratorium or the oft-mentioned debtors' club, but rather to work out the best way to fulfil our financial commitments and meet our financial obligations through the reinitiation of a development process that has been allowed to stagnate in our region.
245.	The validity and timeliness of the Cartagena Consensus	will be proved either by success in dialogue or by the bankruptcy of debtors and creditors if that dialogue is not achieved. It highlighted as main points of analysis and discussion the need to find real levels of interest rates consistent with the growth of the world economy and the ability of the debtors to pay; the need to establish special compensatory facilities to cover the overhead caused by present financial conditions; the need to make the credit terms of the multilateral financial agencies more flexible; the urgent need for the IMF to contribute to the creation of a new world liquidity aimed at alleviating the debt burden and opening markets through the elimination of protectionist barriers.
246.	The first follow-up meeting to the Cartagena Consensus was held at Mar del Plata just two weeks ago. There, in spite of the optimism of the communications media and of some Governments of developed countries over the temporary success of some individual renegotiations, we concluded that no substantive solution had yet been found to the indebtedness problem. As was stated by the negotiators themselves, the rope has loosened a bit but the knot is still not untied. In these circumstances, we find ourselves faced with the need to invite the developed community to establish a direct political dialogue with the Governments of the debtor countries. Only governmental decisions on all sides with great foresight can save the world economy from strangulation in the near future. 
247.	My country wishes to reiterate in the Assembly its interest in the proposed dialogue. We cannot imagine that this mechanism, which has so often saved mankind from its deepest crises, might through fear or lack of understanding be disqualified as a means of achieving lasting solutions to the problem. Recent rises in the rate of the dollar demonstrate that it is urgent for all countries, including the industrialized countries, to study the international financial problem together.
248.	On 10 August 1984, at Quito, as was very eloquently stressed this morning by the President of Venezuela, the Presidents of Bolivia, Ecuador, Venezuela and Colombia and the Vice- Presidents of Nicaragua and Panama declared that the traffic in and illicit use of narcotic drugs was a threat to the public health of peoples, affecting their development and posing a constant danger of subversion.
249.	They also recognized that the narcotics traffic is an activity planned and carried out at the international level through organizations having vast resources and that the struggle against it must be waged equally by producer and consumer countries and must include concerted international action. Towards that end, there is a need for a specialized international conference, under the auspices of the United Nations, which would declare narcotics traffic to be a universal crime, establish action at the world level to combat it and create an assistance fund for the producer countries that are endeavouring at great cost to eradicate it.
250.	Colombia has suffered from this scourge at an incalculable cost, to the extent that this year it brought about the death of its Minister of Justice, cruelly assassinated by the drug underworld, which he was valorously combating.
251.	My Government is continuing that combat, but it knows full well that that trade would not exist if the consumer countries were to tackle it with equal energy. This is why we propose to the Assembly that a pitched and universal war be waged against traffic in narcotics.
252.	At the thirtieth session of the General Assembly, in 1975, Colombia for the first time referred^ to the need for a legal definition of outer space, and in particular the need to ensure the rights of the equatorial countries to the limited natural resource of the geostationary orbit, which has assumed extreme importance as a result of accelerated technological and scientific advances, the new industrial potential of outer space and the risks of its militarization.
253.	In the Legal Sub-Committee of the Committee on the Peaceful Uses of Outer Space, meeting at Geneva from 19 March to 6 April 1984, we submitted, on behalf of the equatorial countries, draft general principles governing the geostationary orbit, which the Group of 77 consider to be a good basis for negotiation. The draft principles represent a serious legal statement having broad scientific support; they urge that the resource be placed at the service of mankind and that the present situation of monopoly and inequity be redressed. In 1982, at our initiative also, the new International Telecommunication Convention, adopted by the Plenipotentiary Conference of the International Telecommunication Union, held at Nairobi, included recognition that there are countries such as ours that have a special geographical situation.
254.	The growing concern of the developing countries over the prevailing congestion of frequencies and in certain orbital positions has led to the convening of a World Administrative Conference of Space Radio communications, which we hope will deal with all these issues in a spirit of justice.
255.	Just as we have contributed to the definition of the law of the sea, a successful endeavour of the international community, we believe that at present we must in the same spirit establish the laws of outer space, taking duly into account the special circumstances of the equatorial countries and recognizing the needs of the developing countries.
256.	In the effort to strengthen peace and avoid the destruction of civilization, Colombia believes it is making a concrete contribution with its proposals on the regulation of the geostationary orbit, and we invite the spokesmen of the space Powers to explore the path towards harmony and consensus formulas. We want outer space to be a way of reaching our shared destiny and never a springboard for destruction, hatred and war.
257.	We have repeated, almost to excess, the way in which my country understands and puts into practice its belief in the ideology of the purest humanism. We have never taken up arms except in defence of our territorial integrity. None of the sister countries bordering ours—in the Caribbean as in the Pacific, on the Orinoco as on the Amazon—can say that we have called into question the sanctity of treaties and good faith in their fulfilment, Today, as in the past, we advocate acceptance, urbi et orbi , of the express commitment of a State.
258.	That is why we strongly reject interference or military intervention by one country in the affairs of another, whether in Afghanistan, Kampuchea or Namibia, in Mozambique, Angola or Chad, in Nicaragua, El Salvador or Honduras. Wherever such activities have occurred we have seen a succession of countless corpses and injustices, as well as misery, in various continents, leaving a trail of hatred, pain and insecurity for the human race.
259.	We must affirm here that foreign troops and military advisers must return to the camps from which they came. If we want every State to be the master of its own wealth, the architect of its own economic development and the creator of its own cultural identity, each must be able with complete autonomy to follow its own course towards peace, justice and progress.
260.	We have defended the right to be different, without affecting the universality of international organizations.
261.	We are concerned about the situation in the Middle East, which is why we call for a solution recognizing the right of the Palestinian people to a sovereign State, without calling into question the existence of the State of Israel and its desire to live in peace within its own borders. That is what we also hope for Lebanon, where we should like to see the restoration of the peace and harmony that characterised that nation for so many years, so that there may be no more bloody acts against humanity such as those that we have witnessed with horror recently.
262.	Similarly, we stress that Great Britain and Argentina should once again sit down at the negotiating table to resume the dialogue, unilaterally interrupted, which will make it possible to reconcile Argentina's sovereignty over the Malvinas Islands with the interests of their inhabitants.
263.	We welcome the resumption of relations between Spain and Guatemala, announced on 22 September in our capital, Bogota, after the successful mediation of the President of Colombia.
264.	It has rightly been said by representatives of all the schools of thought into which today's international politics are divided that the arms race between the two major Powers has gone beyond the bounds of rationality. Simple logic would prompt us to reflect on the madness of stockpiling enough weapons to destroy the enemy 10 times over. Where can this frenetic and absurd race lead, if not to total destruction?
265.	Let us pause to reflect on many reasons to celebrate in the near future the triumph of life over death, to sow peace in fields now devastated by war and to guarantee the existence of the millions of human beings who share this planet with us, so that the intelligence of man shall never be so evil or perverse as to prefer nuclear holocaust over the expectations of progress and fraternity among all the peoples of the world.
266.	A year ago, in this same Hall, at the Assembly’s thirty-eighth session, President Belisario Betancur stated that: "Peace is not achieved solely by the abolition of the arms race; it is necessary for us to disarm in spirit and in action"
267.	We do not want mankind of today and the future to awaken to a nuclear threat that has become an obvious, unchangeable fact. That is why, together with Chile, Peru and Ecuador, we protested against the nuclear tests carried out in the South-East Pacific, tests that endanger the marine ecosystem of those regions of the southern seas. If, as we were haughtily told, those tests have no effect on the marine environment of those regions, why were they not carried out in the seas near the coasts of those conducting them? My country is sure that it is joined by the overwhelming majority of those represented here in supporting the idea of a nuclear agreement, as mentioned by President Reagan in his statement here giving the world hope of arriving safe and sound in the third millennium of our era.
268.	We express the following thought against all types of injustice. How can we not support the rights of the Namibian people in its struggle for independence? Or how can we not support the black race, which has not given up its legitimate appeal for an end to the unnatural practices of apartheid in South Africa? How can we forget the millions of innocent refugees who die at the hands of mercenaries of authoritarian, violent regimes or who are defenceless victims in the waters of the Pacific?
269.	Colombia supports everything that the United Nations High Commissioner for Refugees can do in this regard, in the hope that his work will help millions of human beings throughout the world. We must study means that will guarantee them a return to their own countries, with respect for their personal integrity and with no danger to their lives.
270.	Likewise, we ask that the question of the Korean peninsula be resolved by peaceful means, through dialogue between the parties directly concerned, so that negotiations may be resumed without hostility.
271.	The world today is on a razor's edge, threatened on all sides by the military confrontation of the two blocs. That is why the Movement of Non- Aligned Countries is necessary. The Movement, of which Colombia is a member, is needed in order that the world shall no longer be a battlefield for those vying for supremacy. We welcome the policy that stems from the foresight of Marshal Tito, Prime Minister Nehru and President Nasser, which inspired dozens of newly-independent countries to think for themselves, to struggle for their freedom, to define their own political, economic and social system with universal values.
272.	It has rightly been said that the United Nations was established on the basis of two principles involving the very fate of the human condition, principles intended to save mankind from annihilation. The first concerns the right of States to have their territorial integrity respected, as a basis of international law, together with recognition of their autonomy and the peaceful settlement of disputes. The second principle concerns the progressive development and improvement of the standard of living of the various nations of the world.
273.	There can be no doubt that the Organization has partially fulfilled its purpose in respect of decolonization; in affirming the principles of economic and social justice; and in serving as a political forum, so that all ideas may be heard, since politics consists to a large extent in reaching understanding with the adversary. My country, as a peace-loving country, as a signatory at San Francisco of the Charter of the United Nations—whose principles continue to inspire us to seek agreements such as those sought by the Contadora Group—would like to propose a return to those principles. We would like to propose that we make of them a constant practice, a daily endeavour, an imperative for all men of good will.
274.	A return to principles is a sound policy, above all at a time when, in the midst of grim expectations, we lose our way and no longer find the compass at hand. There is no doubt recognition of the fact that this community of nations, based, as is any other, on respect for the rights of others, as was emphasized by Juarez, and on tolerance for other ideas, remains a valid system for the airing of disputes among States. Never before have we found such validity in the words of the French philosopher who described a decent way of life and of thinking which, if applied strictly and with understanding, could be a way of shared existence for all countries: "I disapprove of what you say, but I will defend to the death your right to say it."
275.	In this statement, my country has endeavoured to share with the Assembly its highest ambition—peace; but we fear that we may be alone, that in this tower of Babel, this confusion of languages, not only are words different but also the concepts that they express. We must recognize that for the developed world, the socialist and capitalist countries, peace is a concept closely related to disarmament and the need to prevent a nuclear holocaust. It is, in a word, the solution of the East-West conflict. For the developing world, however, that third world which includes three quarters of our planet, peace is a concept which is inevitably linked to those of poverty, hunger and injustice — in other words, it means a solution to the North-South conflict. 
276.	Colombia wishes to invite the international community to work together to find a common denominator for the East-West and North-South conflicts, so that we may all arrive at the same idea of peace and therefore unite all our energies in order to achieve peace, in progress and justice, for all peoples.
